Case 9:20-cv-00182-RC-ZJH Document 4 Filed 08/31/20 Page 1 of 2 PageID #: 166



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

KEITH ANDRE WILSON                                 §

VS.                                                §       CIVIL ACTION NO. 9:20-CV-182

GRAND JURY OF HARRIS COUNTY,                       §
ET AL.

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Keith Andre Wilson, a prisoner currently confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against entities and individuals involved

in his criminal proceedings.

                                              Discussion

        When jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C. § 1391(b)

provides that venue is proper in the judicial district where the defendants reside or in which the claim

arose. Venue is not proper in the Eastern District of Texas, because plaintiff alleges that the claims

arose in Harris County, Texas, which is located in the Southern District of Texas. Under 28 U.S.C.

§ 1404, the district court may transfer a civil action to any other district where it could have been

brought for the convenience of parties and witnesses and in the interest of justice. The court has

considered the circumstances and has determined that justice would be served by transferring this

action to the district where the claims arose. It is accordingly
Case 9:20-cv-00182-RC-ZJH Document 4 Filed 08/31/20 Page 2 of 2 PageID #: 167



       ORDERED that this civil rights action is TRANSFERRED to the Houston Division of the

United States District Court for the Southern District of Texas.


        SIGNED this 31st day of August, 2020.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge




                                                 2
